DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed July 6, 2021.
In view of the Amendments to the Claims filed July 6, 2021, the rejections of claims 1, 8-12, 19-23, 25, and 26 under 35 U.S.C. 103(a) previously presented in the Office Action sent April 5, 2021 have been withdrawn.
Claims 1, 8-12, 19-23, 25, 26, 29, and 30 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-12, 19-23, 25, 26, 29, and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claim 1 recites, “forming thermal oxide layers simultaneously both on the front and rear surfaces”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the step of forming thermal oxide layers simultaneously both on the front and rear surfaces.
The specification teaches a rapid thermal processing furnace or a sputtering method but does not discuss, describe, or depict any step of forming thermal oxide layers simultaneously both on the front and rear surfaces. Dependent claims are rejected for dependency. 
Claim 1 recites, “forming first patterns by locally removing a thermal oxide layer formed on the rear surface of the substrate from among the thermal oxide layers by irradiating a laser light to the thermal oxide layer formed on the rear surface at predetermined intervals so that the pyramid-shaped rear texturing structure of the removed thermal oxide layer is partially removed”
The specification, as originally filed, does not evidence applicant had in possession an invention including the step of forming first patterns by locally removing a thermal oxide layer formed on the rear surface of the substrate from among the thermal oxide layers by irradiating a laser light to the thermal oxide layer formed on the rear surface at predetermined intervals so that
Instant Fig. 12 shows, after forming the thermal oxide layers 321 and 323, a pattern for diffusing an n-type material is formed on the rear surface of the silicon substrate 310. 

    PNG
    media_image1.png
    124
    582
    media_image1.png
    Greyscale

Fig. 12
However, Fig. 12, a schematic figure not drawn to scale, does not depict any boundary of the rear surface of the first conductive type semiconductor substrate 310. 
The specification does not discuss or describe any step of locally removing a thermal oxide layer by irradiating a laser light such that the pyramid-shaped rear texturing structure of the removed thermal oxide layer is partially removed. Dependent claims are rejected for dependency.
Claim 1 recites, “forming second patterns by locally removing the thermal oxide layer formed on the rear surface of the substrate by irradiating a laser light to the thermal oxide layer formed on the rear surface that remains at the predetermined intervals with the first patterns so that the pyramid-shaped rear texturing structure of the removed thermal oxide layer is partially removed”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the step of forming second patterns by locally removing the thermal oxide layer formed on the rear surface of the substrate by irradiating a laser light to the thermal oxide layer formed on the rear surface that remains so that the pyramid-shaped rear texturing structure of the removed thermal oxide layer is partially removed.
Instant Fig. 14 shows, forming second patterns for aluminum diffusion.

    PNG
    media_image2.png
    114
    496
    media_image2.png
    Greyscale

Fig. 14
However, Fig. 14, a schematic figure not drawn to scale, does not depict any boundary of the rear surface of the first conductive type semiconductor substrate 310. 
The specification does not discuss or describe any step of locally removing a thermal oxide layer by irradiating a laser light so that the pyramid-shaped rear texturing structure of the removed thermal oxide layer is partially removed. Dependent claims are rejected for dependency.
Claims 1 and 12 recite, “wherein the thermal oxide layer at the rear surface is patterned so that an open width of the first patterns is greater than a width of the first conductive regions”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the thermal oxide layer at the rear surface is patterned so that an open width of the first patterns is greater than a width of the first conductive regions.
Instant Fig. 12 shows, after forming the thermal oxide layers 321 and 323, a pattern for diffusing an n-type material is formed on the rear surface of the silicon substrate 310. 

    PNG
    media_image3.png
    130
    578
    media_image3.png
    Greyscale

Annotated Fig. 12
Note the width of the pattern in annotated Fig. 12 above. 
The specification discloses “an n-type material 330 is diffused into portions at which the oxide layer 323 is removed”. 

    PNG
    media_image4.png
    123
    521
    media_image4.png
    Greyscale

Annotated Fig. 13
Annotated Fig. 13 above depicts the n-type material 330 diffused into portions at which the oxide layer 323 is removed. 
The specification does not discuss or describe an open width of the first patterns is greater than a width of the first conductive type regions. 
The specification teaches the widths are the same (see Fig. 12-13). 
A person having ordinary skill in the art would understand applicant’s specification as teaching forming first patterns with the same width as the first conductive type regions since the thermal oxide layer is used as a mask for thermal diffusion. 
A person having ordinary skill in the art would not have understood the specification to teach forming first patterns with large widths and then only diffusing n-
Claims 1 and 12 recite, “the thermal oxide layer is patterned at the rear surface so that an open width of the second patterns is greater than a width of the second conductive type regions”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the thermal oxide layer is patterned at the rear surface so that an open width of the second patterns is greater than a width of the second conductive type regions.
Instant Fig. 14 depicts forming second patterns. However, Fig. 14, a schematic figure not drawn to scale, does not depict any physical boundary at the rear surface of semiconductor substrate 310 at the second patterns.
The specification teaches after forming second patterns, the p-type semiconductor region 340 is formed by printing an aluminum (Al) metal, etc. in a region except for the region into which the n-type material is diffused. 

    PNG
    media_image5.png
    120
    517
    media_image5.png
    Greyscale

Annotated Fig. 15
Annotated Fig. 15 above depicts the second conductive type regions 340. A person having ordinary skill in the art would understand the specification to teach the width of the second patterns to be the same as the width of the second conductive type regions 340 because if aluminum is printed in a region except for the region into which 
Claims 1 and 12 recite, “wherein the thermal oxide layer remaining on the rear surface is spaced so as not to overlap the first conductive type regions and the second conductive type regions”.
The specification, as originally filed, does not evidence applicant had in possession the full scope of the claimed thermal oxide layer remaining on the rear surface is spaced so as not to overlap the first conductive type regions and the second conductive type regions.
Fig. 17 depicts the thermal oxide layer remaining on the rear surface is spaced so as not to overlap the first conductive type regions and the second conductive type regions in the vertical direction.
However, Fig. 17 also depicts thermal oxide layer remaining on the rear surface is spaced so as to overlap the first conductive type regions and the second conductive type regions in the horizontal direction. 
The specification does not discuss or describe the full scope of the claimed thermal oxide layer remaining on the rear surface is spaced so as not to overlap the first conductive type regions and the second conductive type regions because the speciation only teaches not overlapping in the vertical direction. Dependent claims are rejected for dependency. 
Claims 29 and 30 recite, “wherein the open width of the first patterns is greater than a width of the first electrodes”.
The specification, as originally filed, does not evidence applicant had in possession in invention including the open width of the first patterns is greater than a width of the first electrodes.
Annotated Fig. 12 above shows the open width of the first patterns. Fig. 17 does not depict first electrodes 390 having a smaller width but instead having a larger width. 
Claims 29 and 30 recite, “the open width of the second patterns is greater than a width of the second electrodes”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the open width of the second patterns is greater than a width of the second electrodes.
Instant Fig. 14 depicts forming second patterns. However, Fig. 14, a schematic figure not drawn to scale, does not depict any physical boundary at the rear surface of semiconductor substrate 310 at the second patterns.
The specification teaches after forming second patterns, the p-type semiconductor region 340 is formed by printing an aluminum (Al) metal, etc. in a region except for the region into which the n-type material is diffused. 

    PNG
    media_image5.png
    120
    517
    media_image5.png
    Greyscale

Annotated Fig. 15
Annotated Fig. 15 above depicts the second conductive type regions 340. A person having ordinary skill in the art would understand the specification to teach the open width of the second patterns to be the same as the width of the second conductive type regions 340 because if aluminum is printed in a region except for the region into which the n-type material is diffused, the aluminum would diffuse into the semiconductor substrate 310 anywhere not covered by thermal oxide layer 323 or the region into which the n-type material is diffused since thermal oxide layer 323 functions as a mask, see Fig. 15.
As depicted in annotated Fig. 15 above, the open width of the second patterns is not greater than the width of the second electrodes 390 depicted in Fig. 17. 

Specification/Claim Interpretation
The Amendments to the Claims filed July 13, 2021 appear to inadvertently capture concepts not commensurate with the instant specification. 
The embodiment claimed is depicted in instant Fig. 11-17, a fabrication method. 
Thermal oxide layer 323 is formed, as depicted in Fig. 11.
First patterns are formed in thermal oxide layer 323, as depicted in Fig. 12.
However, Fig. 12, a schematic figure not drawn to scale, does not depict any physical boundary of the rear surface of semiconductor substrate 310. The specification does not discuss or describe what happens to the rear surface of semiconductor substrate 310 when first patterns are formed by irradiating a laser light. 
Fig. 12 depicts the rear surface of semiconductor substrate 310 at the first patterns as having no physical boundary.
Fig. 13 depicts the diffusion step of the n-type material 330. The specification teaches “an n-type material is diffused into portions at which the oxide layer 323 is removed”. 

    PNG
    media_image6.png
    197
    519
    media_image6.png
    Greyscale

Annotated Fig. 13’
Annotated Fig. 13’ above depicts planar portions of the thermal oxide layer. Recall the first patterns depicted in Fig. 12. The specification teaches the n-type material is diffused into portions at which the oxide layer 323 is removed, but does not discuss or describe what they are or how the planar portions of the thermal oxide layer are formed. 
A person having ordinary skill would understand the specification to teach the cited planar portions of the thermal oxide layer as depicted in annotated Fig. 13’ above since the n-type material is diffused only at regions 330 where oxide layer 323 is removed and not above the cited planar portions since the cited planar portions are of the thermal oxide layer functioning as a mask for thermal diffusion. 
The amendment to claim 1, “wherein the thermal oxide layer at the rear surface is patterned so that an open width of the first patterns is greater than a width of the first conductive regions” is not only not supported by the instant specification but runs counter to the instant specification. 
The instant specification teaches utilizing the thermal oxide layer as a mask, and teaches “an n-type material is diffused into portions at which the oxide layer 323 is removed”. 
Essentially the claimed first patterns are formed in the thermal oxide layer in order to diffuse an n-type material into the semiconductor substrate. A person having ordinary skill in the art would understand the process step provides a width of the opening in the first patterns at maximum equal to the width of the first conductive type region (see depicted in Annotated Fig. 13’ above) or in the prior art less than the width of the first conductive type region since the diffused material can diffuse laterally in an area within the semiconductor substrate.
However, the claim requires the opening width to be greater than the width of the first conductive type region. 
The claims are trying to capture a process where the thermal oxide layer, intended as a mask for thermal diffusion, is patterned with a large opening width only to then thermally diffuse an n-type material into a smaller portion of the opening. This would defeat the purpose of patterning the thermal oxide layer as a mask for thermal diffusion and the speciation includes no discussion or description of how this process would be carried out. 
Similarly, analyzing the claims against the conventional prior art, the prior art conventionally teaches diffusing n-type material through patterns formed in a passivation layer. Since the passivation layer functions as a mask, the diffusion necessarily can only take place where the passivation layer is patterned and therefor limits the width of the openings in the pattern to be at maximum equal to the width of the diffusion region. 
Instant Fig. 14 is described as “the oxide layer 323 is removed in order to form a p-type semiconductor region in a region except for the region into which the n-type material is diffused”.
However, Fig. 14, a schematic figure not drawn to scale, does not depict any physical boundary of the rear surface of semiconductor substrate 310. The specification does not discuss 
Fig. 14 depicts the rear surface of semiconductor substrate 310 at the second patterns as having no physical boundary.
A person having ordinary skill in the art would not have understood Fig. 14 to depict the widths of the second patterns to scale; especially relative to the widths of the second conductive type regions and second electrodes.

    PNG
    media_image7.png
    211
    524
    media_image7.png
    Greyscale

Annotated Fig. 15’
Annotated Fig. 15’ above depicts planar portions of the thermal oxide layer. The specification teaches aluminum is printed in a region except for where the n-type material is diffused, but does not discuss or describe what or how the planar portions of the thermal oxide layer are formed.
A person having ordinary skill in the art would understand the specification to teach the width of the second patterns to be the same as the width of the second conductive type regions 340 because if aluminum is printed in a region except for the region into which the n-type material is diffused, the aluminum would diffuse into the semiconductor substrate 310 anywhere 
A person having ordinary skill would understand the specification to teach the cited planar portions of the thermal oxide layer as depicted in annotated Fig. 15’ above since aluminum is printed at a region except where the n-type material is diffused and the second conductive type regions are not above the cited planar portions since the cited planar portions are of the thermal oxide layer functioning as a mask for thermal diffusion.
The amendment to claim 1, “wherein the thermal oxide layer at the rear surface is patterned so that an open width of the second patterns is greater than a width of the second conductive regions” is not only not supported by the instant specification but runs counter to the instant specification. 
The instant specification teaches utilizing the thermal oxide layer as a mask, and teaches “the oxide layer 323 is removed in order to form a p-type semiconductor region in a region except for the region into which the n-type material is diffused” and “the p-type semiconductor region 340 is formed by printing an aluminum (Al) metal, etc. in a region except for the region into which the n-type material is diffused”. 
Essentially the claimed second patterns are formed in the thermal oxide layer in order to diffuse aluminum material into the semiconductor substrate. A person having ordinary skill in the art would understand the process step provides a width of the opening in the second patterns at maximum equal to the width of the second conductive type region (see depicted in Annotated Fig. 15’
However, the claim requires the opening width to be greater than the width of the second conductive type region. 
The claims are trying to capture a process where the thermal oxide layer, intended as a mask for thermal diffusion, is patterned with a large opening width only to then thermally diffuse aluminum material into a smaller portion of the opening. This would defeat the purpose of patterning the thermal oxide layer as a mask for thermal diffusion and the speciation includes no discussion or description of how this process would be carried out. 
Similarly, analyzing the claims against the conventional prior art, the prior art conventionally teaches diffusing aluminum material through patterns formed in a passivation layer. Since the passivation layer functions as a mask, the diffusion necessarily can only take place where the passivation layer is patterned and therefor limits the width of the openings in the pattern to be at maximum equal to the width of the diffusion region.
The amendments to the claims appear to run counter to the instant inventions intent, which is utilizing a thermal oxide layer, by patterning, as a mask for thermal diffusion, as well as what is commonly understood in the art.  
Applicant is encouraged to contact examiner DUSTIN Q DAM at (571) 270-5120 if further discussion and/or clarification is appropriate. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-12, 19-23, 25, 26, 29, and 30 have been considered but are moot because the rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 21, 2021